Citation Nr: 0619901	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  99-12 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
August 1969; he had active service in the Republic of Vietnam 
during the Vietnam War.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Cleveland, Ohio.  

The Board in June 2002 determined that further development 
was required to properly evaluate the veteran's claim for 
service connection for PTSD.  The Board began to undertake 
additional development with regard to this issue pursuant to 
38 C.F.R. § 19.9(a)(2)).  However, during the course of the 
development, the United States Court of Appeals for the 
Federal Circuit invalidated provisions of 38 C.F.R. 
§ 19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 
2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  The Board no longer has 
authority to decide claims based on new evidence that it 
develops or obtains without obtaining a waiver from the 
appellant of his or her right to have this new evidence 
initially considered by the RO.  Therefore, in accordance 
with the instructions given by the Federal Circuit Court, the 
claim was remanded to the RO in August 2003.  

In April 2006, a hearing on appeal was held in Cleveland, 
Ohio, (Travel Board hearing), before the undersigned, who is 
the Veterans Law Judge designated by the Chairman to conduct 
that hearing.  38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

As noted above, in 2002 the Board began development of this 
claim.  Because there was no indication that the RO had ever 
contacted the Department of Defense (DOD) in order to verify 
the veteran's stressors, the Board requested that this be 
accomplished.  The claims folder indicates that a letter was 
sent to DOD; however, there is no indication in the record 
that a response was ever received.

Nevertheless, in the case of Pentecost v. Principi, 16 Vet. 
App. 124 (2002), the United States Court of Appeals for 
Veterans Claims, hereinafter the Court, reversed the Board's 
denial of a claim for service connection for PTSD on the 
basis of an unconfirmed in-service stressor.  However, in 
Pentecost, supra, the claimant submitted evidence that his 
unit was subjected to rocket attacks.  The Court pointed out 
that corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).

The veteran has asserted that while he was assigned to 630th 
Engineer Company (LE), the 102nd Engineer Company (CS), and 
the 815th Engineer Battalion (Construction) [Company A, 
Company B, and Headquarters Company] in the Vietnamese 
Highlands, he was repeatedly exposed to enemy rifle, rocket, 
and mortar fire.  He has stated, through written documents 
and testimony before the Board, that he often had to use 
heavy equipment alone, without cover fire, outside of his 
camp perimeter and while driving to and from Cam Rahn Bay and 
Pleiku.  The veteran was stationed in the Highlands during 
the Tet Offensive and he insinuates that his base camp was 
partially overrun, perhaps at Tet, and that he was exposed to 
dead Viet Cong.  A review of the claims folder indicates that 
the RO has never followed up on its request for information 
from the Department of Defense that would confirm the claimed 
stressors and it has never determined whether the Court's 
pronouncements in Pentecost applied to the veteran's stressor 
statements.  

To add to this, the veteran has been given "diagnosed" as 
suffering from PTSD.  He has also been diagnosed as suffering 
from an adjustment disorder, a psychotic disorder, a 
personality disorder, and anxiety.  He has received treatment 
from VA facilities and recently completed treatment at a 
specialized medical center ("Fort Thomas") for PTSD.  There 
is no indication from the claims folder that the RO ever 
attempted to clarify either diagnosis, or to obtain 
clarification as to which diagnosis was correct.  The Board 
believes that such development and clarification is required 
by the VA and goes towards fulfilling the VA's duty to assist 
the veteran in the development of his claim.  Without that 
development, the Board and the RO can not objectively 
conclude whether the veteran's assertions have merit.  Hence, 
the claim is remanded for the purpose of obtaining this 
information.

The record also indicates that none of the examiners who have 
treated or diagnosed the veteran have ever confirmed whether 
any diagnosis of PTSD is due to the stressors reported by the 
veteran.  The Board notes that the Court held in West v. 
Brown, 7 Vet. App. 70 (1994), in effect, that a psychiatric 
evaluation based upon an incomplete or questionable history 
is inadequate for rating purposes and frustrates the efforts 
of judicial review.

If it is determined that the veteran did not engage in 
combat, credible supporting evidence from any source showing 
that his claimed in-service stressor actually occurred is 
required for him to prevail.  See Cohen v. Brown, 10 Vet. 
App. 128, (1997); Moreau v. Brown, 9 Vet. App. 389, 396 
(1996); Doran v. Brown, 6 Vet. App. 283, 290 (1994).  Under 
such circumstances, the veteran's lay testimony regarding the 
stressor would thus be insufficient, standing alone, to 
establish service connection.  See Moreau, 9 Vet. App. at 
395.  Rather, a service stressor must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f) (2005); Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

The Board notes that the veteran has supplied a written 
statement describing the traumatic events he experienced in 
service.  Although the RO attempted to collect some 
information, upon reviewing the claims folder, it appears 
that additional information should be obtained.  Moreover, 
even though the veteran's stressors have not been confirmed, 
numerous VA doctors have diagnosed the veteran has suffering 
from PTSD.  To ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his claim, 
in accordance with the VCAA, and to ensure full compliance 
with due process requirements, this case must be REMANDED to 
the RO/AMC for the further development of evidence.

1.  The RO/AMC should request that the 
veteran provide another written statement 
concerning his experience in the Republic 
of Vietnam and his duties with the 630th 
Engineer Company (LE), the 102nd Engineer 
Company (CS), and the 815th Engineer 
Battalion (Construction) [Company A, 
Company B, and Headquarters Company].  
The veteran should be advised that this 
information is vitally necessary to 
obtain supportive evidence on the 
stressful events and he must be asked to 
be as specific as possible.  The RO/AMC 
should provide to the veteran copies of 
the veteran's previous statements [the 
veteran's typed letter received September 
28, 1998, and his testimony before the 
Board] so that the veteran can use those 
documents to refresh his memories and 
also add any additional information that 
he may have forgotten in those documents.  
He should be informed that, without such 
details, an adequate search for verifying 
information cannot be conducted.  He 
should be further advised that a failure 
to respond may result in an adverse 
action against his claim.  The RO/AMC 
should note in the record the responses 
provided by the veteran.

The RO/AMC should specifically ask that 
the veteran elaborate on the following 
assertions:

a.  The veteran should provide as much 
detail as he possibly can with respect to 
the incursion of the base camp by Viet 
Cong.  The veteran should provide as much 
information as he can with respect to 
invasion; i.e., his location at the time 
of the attempted invasion, the number of 
individuals injured or killed, how the 
invasion affected him, the names of any 
individuals he knew who were injured, the 
dates (month and year) that it occurred, 
etcetera.  

b.  The veteran should provide as much 
detail as he possibly can with respect to 
his duties while stationed in the 
Republic of Vietnam.  The veteran should 
provide any information with respect to 
his duties, his location, individuals who 
served with him, any individuals he may 
have seen killed or wounded, the 
stressors he encountered, how the 
stressors have affected him, etcetera.

2.  Upon receipt of the above answers, 
the RO/AMC should send those answers, 
along with the other statements made by 
the veteran, to the National Personnel 
Records Center (NPRC), if appropriate, 
and the US Armed Services Center for 
Research of Unit Records (USASCRUR).  The 
RO/AMC should ask each of the units 
whether they can confirm the presence of 
the veteran, his duties, and any event he 
comments thereon.  Any and all 
information obtained should be included 
in the claims folder for future review.

3.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the appellant was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  The RO/AMC must 
specifically render a finding as to 
whether the record establishes the 
existence of a stressor or stressors.  
Moreover, the RO/AMC must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the 
RO/AMC should address any credibility 
questions raised by the record and it 
must take into account the Court's 
Pentecost pronouncements.

4.  The RO/AMC should arrange for the 
veteran to be examined by a psychiatrist, 
who has not previously examined him, to 
determine the correct diagnosis of any 
psychiatric disorder.  The RO/AMC must 
specify, for the examiner, the stressor 
or stressors that the RO/AMC has 
determined are established by the record.  
The examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor or 
stressors in service.  If the examiner 
determines that the veteran has any 
psychiatric disorder in addition to PTSD, 
the examiner should determine the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO/AMC and found to be 
sufficient to produce PTSD by the 
examiner.

If the examiner concludes that the 
veteran does not suffer from full-blown 
PTSD, but instead suffers from another 
psychiatric disorder with PTSD traits, 
the examiner must proffer an opinion 
[more than likely, less than likely, or 
as likely as not] as to whether any of 
the non-PTSD condition is related to the 
veteran's military service or any 
incident therein.  In discussing this 
point, the examiner must reference the 
veteran's VA medical treatment records.  

Additionally, regardless of the diagnosis 
produced, the examiner must discuss the 
provisional diagnosis of PTSD given by 
Dr. E. F. Greer, Jr., in June 2001, the 
VA psychiatric examination report of July 
14, 2004, and the various treatment 
records that diagnosis the veteran as 
having PTSD.  

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

5.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2005); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims for 
service connection for a psychiatric disorder.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


